Exhibit 99.2 Supplemental Financial Information Fourth Quarter 2011 Table of Contents PRIMERICA, INC. Financial Supplement Page Preface, definition of Non-GAAP financial measures 3 Condensed balance sheets and reconciliation of balance sheet non-GAAP to GAAP financial measures 4 Financial results and other statistical data 5 Statements of income 6 Reconciliation of statement of income non-GAAP to GAAP financial measures 7 Segment operating results 8 Term Life Insurance segment - financial results, key statistics, and financial analysis 9-10 Investment and Savings Products segment - financial results, key statistics, and financial analysis 11 Investment portfolio 12-15 Five-year historical key statistics 16 Thisdocument may contain forward-looking statements and information. Additional information on factors that could cause results to differ materially from any forward-looking statements or information in this document is available in ourForm 10-K for the year ended December 31, 2010, as modified by the exhibit to our Form 8-Kdated April 12, 2011 and further modified by ourQuarterly Report on Form 10-Q for the quarter ended September 30, 2011. 2 Preface PRIMERICA, INC. Financial Supplement FOURTH QUARTER 2011 This document is a financial supplement to our fourth quarter 2011 earnings release. It is designed to enable comprehensive analysis of our ongoing business using the same core metrics that our management utilizes in assessing our business and making strategic and operational decisions. Throughout this document we provide financial information that is derived from our U.S. GAAP financial statements and adjusted for two different purposes, as follows: ● Operating adjustments exclude the expense associated with equity awards granted in connection with our initial public offering (“IPO”) and the impact of realized investment gains and losses.For periods which include the first quarter of 2011 and the fourth quarter of 2010, operating adjustments exclude the impact of certain reinsurance recoveries which previously had not been recognized due to the uncertain nature of their recovery. For periods which include the first quarter of 2010, operating adjustments reflect the impact of our reinsurance and reorganization activities as if they had been effected on January 1, 2010. ● Adjusted when used in describing stockholders’ equity refers to the removal of the impact of net unrealized gains and losses on invested assets. Management utilizes certain non-GAAP financial measures in managing the business and believes they present relevant and meaningful analytical metrics for evaluating the ongoing business.Reconciliations of non-GAAP to GAAP financial measures are included in this financial supplement. The following transactions were executed in conjunction with our IPO in March and April 2010 (the “IPO-related Transactions”) and are included in our actual and/or operating results as appropriate. IPO-related Transactions executed in first quarter 2010: ● On March 31, 2010, we reinsured between 80% and 90% of our business that was in-force at year-end 2009 to various affiliates of Citigroup Inc. (“Citi”) and declared extraordinary dividends to Citi. IPO-related Transactions executed in second quarter 2010: ● On April 1, 2010, Citi contributed the legal entities comprising our business to us.We issued approximately 75.0 million shares of common stock and warrants exercisable for approximately 4.1 million additional shares of our common stock to Citi. Additionally, we issued a $300.0 million note to Citi, due March 31, 2015 and bearing interest at 5.5% annually. ● On April 1, 2010, our common stock began trading under the ticker symbol “PRI” on the New York Stock Exchange. ● On April 1, 2010, Citi sold approximately 24.6 million shares of our common stock (after giving effect to the over-allotment option) to the public in the IPO. ● On April 1, 2010, Citi contributed approximately 5.0 million shares back to us, which we granted in the form of equity awards to certain of our management and sales force leaders.Of these, approximately 200,000 shares were granted to replace unvested Citi awards. ● On April 15, 2010, Citi sold approximately 16.4 million shares and the warrants to purchase approximately 4.1 million additional shares of our common stock to private equity funds managed by Warburg Pincus LLC (“Warburg Pincus”) for a purchase price of $230.0 million (the “private sale”).Following the IPO and the private sale, certain historical Citi equity awards immediately vested. ● Effective as of April 1, 2010, we made elections under Section 338(h)(10) of the Internal Revenue Code, which resulted in changes to our deferred tax balances and reduced stockholders’ equity. ● Prior to April 2010, our federal income tax return was consolidated into Citi’s federal income tax return.In anticipation of our corporate reorganization, we entered into a tax separation agreementwith Citi and prepaid our estimated tax liability to Citi. In accordance with the tax separation agreement, Citi will indemnify the Company and its subsidiaries against any federal, state or local income tax liabilityfor any taxable period ending on or before April 7, 2010, the closing date ofthe IPO.Our advance tax payments paid to Citi exceeded our actual tax liabilities.As a result, we recorded the overpayment as a return of capital resulting in a reduction of tax assets and a reduction of stockholders' equity. Certain items throughout this supplement may not add due to rounding and as such, may not agree to other public reporting of the respective item.Certain items throughout this supplement are noted as ‘na’ to indicate not applicable.Certain variances are noted as ‘nm’ to indicate not meaningful.Certain reclassifications have been made to prior-period amounts to conform to current-period reporting classifications. These reclassifications had no impact on net income or total stockholders’ equity. 3 Condensed Balance Sheets and Reconciliation of Balance Sheet to Non-GAAP to GAAP Financial Measures PRIMERICA, INC. Financial Supplement (Dollars in thousands) Mar 31, Jun 30, Sep 30, Dec 31, Mar 31, Jun 30, Sep 30, Dec 31, Condensed Balance Sheets Assets: Investments and cash $ Due from reinsurers 3,595,239 3,694,015 3,731,634 3,770,966 3,795,348 3,819,738 3,855,890 Deferred policy acquisition costs 702,429 745,322 798,335 853,211 908,600 966,094 1,004,545 1,050,637 Income taxes 56,114 — Other assets 523,584 554,950 610,518 573,055 582,080 567,482 586,646 525,837 Separate account assets 2,222,267 2,098,936 2,301,896 2,446,786 2,582,881 2,544,429 2,276,705 2,408,598 Total assets $ Liabilities: Future policy benefits $ Other policy liabilities 630,294 608,307 609,047 592,711 604,487 588,202 589,826 589,542 Income taxes — 129,776 127,732 136,226 142,780 130,283 136,028 131,477 Other liabilities 1,106,834 412,141 395,762 386,182 397,561 364,533 390,297 382,068 Note payable — 300,000 300,000 300,000 300,000 300,000 300,000 300,000 Payable under securities lending 129,042 161,056 208,765 181,726 186,089 163,342 185,483 149,358 Separate account liabilities 2,222,267 2,098,936 2,301,896 2,446,786 2,582,881 2,544,429 2,276,705 2,408,598 Total liabilities 8,336,714 7,996,474 8,292,577 8,452,814 8,683,983 8,623,404 8,435,874 8,575,903 Stockholders’ equity: Common stock ($0.01 par value) (1) — 727 727 728 732 736 737 649 Paid-in capital 1,312,072 870,706 882,676 883,169 889,654 894,018 898,945 707,912 Retained earnings 300,531 304,075 342,920 395,057 446,767 488,521 526,847 566,021 Treasury stock — Accumulated other comprehensive income (loss), net: Net unrealized investment gains (losses) not other-than-temporarily impaired 85,265 97,505 120,949 98,322 96,543 105,647 99,257 97,082 Net unrealized investment losses other-than-temporarily impaired ) Cumulative translation adjustment 53,076 48,286 51,925 56,492 59,221 60,315 48,210 52,642 Total stockholders’ equity 1,746,699 1,317,596 1,396,314 1,431,493 1,490,642 1,546,962 1,571,633 1,422,641 Total liabilities and stockholders' equity $ Reconciliation of Adjusted Stockholders' Equity to Total Stockholders' Equity Adjusted stockholders' equity $ Reconciling items: Net unrealized investment gains (losses) not other-than-temporarily impaired 85,265 97,505 120,949 98,322 96,543 105,647 99,257 97,082 Net unrealized investment losses other-than-temporarily impaired ) Total reconciling items 81,020 93,802 118,066 96,047 94,268 103,372 96,894 95,417 Total stockholders’ equity $ Deferred Policy Acquisition Costs Rollforward Balance, beginning of period $ General expenses deferred 16,095 15,061 14,876 14,481 14,123 16,946 15,340 15,449 Commission costs deferred 77,208 56,831 57,232 65,285 60,296 66,661 66,302 62,795 Amortization of deferred policy acquisition costs ) Transferred to reinsurers ) — Foreign currency impact and other, net 10,918 ) 4,750 6,527 1,272 ) 3,724 Balance, end of period $ Outstanding common shares exclude restricted stock units. The balance sheet as of March 31, 2010 reflects the impact of the Citi reinsurance transactions executed on March 31, 2010.The Citi reinsurance transactions were given retroactive effect to January 1, 2010.As a result, the first quarter 2010 balance sheet includes a return of capital to Citi equally offsetting the income attributable to the underlying policies earned between January 1, 2010 and March 31, 2010.The first quarter 2010 balance sheet also reflects the extraordinary dividends declared on March 31, 2010. The balance sheet as of June 30, 2010 reflects the issuance of the Citi note, reductions to stockholders' equity and corresponding changes in deferred tax balances as a result of the 338(h)(10) elections, and a reduction in stockholders' equity as a result of reflecting our overpayment of estimated taxes to Citi as a return of capital. 4 Financial Results and Other Statistical Data
